                                    December 28, 2020


The Honorable Denis R. Hurley
United States District Judge
Eastern District of New York
United States Courthouse
Central Islip, New York 11722

     Re:   United States v. Andrew Frey
           19 Cr. 537 (DRH)

Dear Judge Hurley:

I represent Andrew Frey on the above-captioned case. I was informed
by family members that Mr. Frey’s wife Gina, died suddenly on
Christmas Day. Mr. Frey’s son, Andrew Frey, Jr., has informed me
that the funeral service is scheduled for Wednesday, December 30th
from 10:30am to 12:00pm.     Beginning at 10:00am there will be a
photo album viewing for family members at the funeral home, as
well as a private viewing of the remains. Mr. Frey will not be
able to virtually view his wife’s remains, but he would be able to
virtually view the photo album.      The funeral home, the Branch
Funeral home in Miller Place, is coordinating with Andrew Jr. The
Zoom link for the funeral service has already been established and
I have put that link in the proposed order.      There would be a
separate, different link for the photo album viewing, which would
precede the service. That link has not yet been established. I
have worded our proposed order accordingly and respectfully ask
that Your Honor sign the order.

                                     Respectfully submitted,




                                     Tracey L. Gaffey
                                     Assistant Federal Defender
                                     (631) 712-6500
                                     tracey_gaffey@fd.org
U.S. v. Frey, 19 Cr. 537 (DRH)
Page 2


cc: Monica Castro, AUSA
